


110 HR 6267 IH: To make the Davis-Bacon Act applicable to rural

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6267
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Education and Labor, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To make the Davis-Bacon Act applicable to rural
		  development loan and loan guarantee programs.
	
	
		1.Applicability of Davis-Bacon
			 Act to rural development loan and loan guarantee programsAll laborers and mechanics employed by
			 contractors or subcontractors on all construction and minor remodeling projects
			 assisted under any rural development loan or loan guarantee program
			 administered by the Secretary of Agriculture shall be paid wages at rates not
			 less than those prevailing on similar construction and minor remodeling in the
			 locality as determined by the Secretary of Labor in accordance with sections
			 3141 through 3144, 3146, and 3147 of title 40, United States Code. The
			 Secretary of Labor shall have, with respect to the labor standards specified in
			 this section, the authority and functions set forth in Reorganization Plan
			 Numbered 14 of 1950 and section 3145 of such title.
		
